KURRANT MOBILE CATERING INC. December 16, 2010 Securities and Exchange Commission 450 Fifth Street N.W. Washington, D.C. 20549 Attn:Effie Simpson Staff Attorney Linda Cvrkel Branch Chief Re: Kurrant Mobile Catering, Inc. Form 10-K for Year Ended November 30, 2009 File No. 0-53011 To Whom It May Concern: On behalf of Kurrant Mobile Catering, Inc., a Colorado corporation (the “Company”), we submit the following responses which correspond to the numerical comments contained in the Securities and Exchange Commission letter dated December 3, 2010 (the “SEC Letter”) regarding Form 10-K for fiscal year ended November 30, 2010 (the “Annual Report”). Form 10-Q for the period ended August 31, 2010 Note 1. Summary of Significant Accounting Policies Organization, Ownership and Business 1.Please be advised that Pierre Turgeon was the sole officer and director of Transit Publishing Inc. (“TPI”) and thus had the sole power and authority to make corporate and operational decisions on behalf of TPI and sole voting control. Mr. Turgeon also had a verbal agreement with Robert Brouillette that Mr. Turgeon would be the sole individual with responsibility and authority to make operational and corporate decisions on behalf TPI. We have attached the document on file with the Province of Quebec regarding the corporate details of TPI. Securities and Exchange Commission Page Two December 16, 2010 Note 10 – Stockholder’s Equity 2.In accordance with the staff’s comment, we will ensure that the disclosure in the notes to the financial statements in the quarterly report on Form 10-Q for the period ended November 30, 2010 will disclose the significant terms of the certain consultant agreements entered into between the Company and the respective consultants, including the consideration issued by the Company in connection with such consultant agreement. Note 12 – Commitments and Contingencies 3.In accordance with the staff’s comment, please be advised that the disclosure in the notes to the financial statements in the quarterly report on Form 10-Q for the period ended November 30, 2010 will disclose the nature of the contingency relating to “Objective Films LLC vs. Transit Medias, Inc., Transit Publishing Inc., Pierre Turgeon and Kurrant Mobile Catering Inc.” Please be further advised that the disclosure shall include a statement that an estimate of the possible loss or range of loss cannot be made. The litigation results from a dispute relating to the potential distribution in Canada and France of a film to be produced by Objective Films LLC (“Objective Films”). TPI paid an advance of $50,000 as a deposit regarding the subsequent execution of a distribution agreement for Canada and France of the film. A term sheet executed in December 2009 stated that Objective Films would provide a finished copy of the film to TPI no later than June 5, 2010. The film was not timely completed by Objective Film and, therefore, a definitive distribution agreement was never entered into nor executed. TPI’s position is that Objective Films should reimburse it the $50,000 paid as a deposit. Objective Film’s position is that although a distribution agreement was never entered into nor executed, TPI owes Objective Films the second and final payments of $50,000, respectively. On July 7, 2010, Objective Films filed a Summons with Notice with the Supreme Court of New York alleging that it suffered damages of $7,500,000 without providing any specific allegations supporting materials or documentation. Counsel for the Company and TPI has informed us that this type of legal proceeding is typically used where a party desires to prevent the application of the statute of limitations. It does not become a formal complaint to which either TPI or the Company, as defendants, must appear or file a defense. The Company would not be required to do so until such time as a formal complaint is filed. As of the date of this correspondence, no formal complaint has been filed against the Company or TPI. Moreover, management is of the opinion that the proceeding is utterly groundless and without merit and a tactic to force TPI to pay the subsequent payments of $50,000, respectively. Therefore, such an estimate regarding the loss contingency cannot be made and will be disclosed accordingly. Securities and Exchange Commission Page Three December 16, 2010 Management’s Discussion and Analysis Results of Operation 4.In accordance with the staff’s comments, the filing of our Quarterly Report for quarterly period ended November 30, 2010 is due by January 15, 2011. Please be advised that the Company fully intends to provide an in-depth discussion of the line items in its financial statements pertaining to revenues and expenses, an analysis of the facts and circumstances responsible for changes in the various line items, including a discussion of the factors responsible for any increases and/or decreases in the Company’s most significant revenue and expense categories. Please be further advised that the in-depth discussion will include a description of the consulting services provided to the Company and associated milestones to be achieved in connection with those services. We are currently preparing our financial statements for the quarter ended November 30, 2010 and drafting the respective footnotes and the disclosure in the management’s discussion and analysis section. Sincerely, KURRANT MOBILE CATERING INC. BY: Pierre Turgeon 2010-12-15
